               Case 19-10289-LSS         Doc 2301       Filed 10/06/20     Page 1 of 7




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

In re:                                                    Chapter 11

IMERYS TALC AMERICA, INC., et al.,                        Case No. 19-10289 (LSS)

                 Debtors.                                 (Jointly Administered)




                             MOTION TO ADJOURN DISCLOSURE
                            STATEMENT HEARING PURSUANT TO
                                BANKRUTPCY RULE 3017(A)

         Pursuant to Bankruptcy Rule 3017(a), the Cyprus Historical Excess Insurers respectfully

request that the Court adjourn the Disclosure Statement hearing to allow the statutorily required

28 days notice for the hearing. Johnson & Johnson, the Certain Insurers, and Hartford, each of

whom have filed objections to the disclosure statement, join in this request. See [Dkt 2258],

[Dkt 2270], [Dkt 2282], and [Dkt 2272]

         In support of this motion, the objecting parties respectfully state as follows:

         Last night, the Debtors filed a new plan of reorganization, a new disclosure statement,

new TDPs, and a new proposed balloting and solicitation order. The new filings total several

hundreds of pages. From what we have been able to glean so far, what was filed changes the

treatment of the J&J indemnity impacting all Class 4 claims and modifies various other issues

which impact all of the parties joining in this request and the other parties-in-interest. These are

changes that could have, and should have, been made after the Court denied J&J’s lift-stay

motion.

         The Debtors held back filing these new documents until after all parties filed their

objections to the prior disclosure statement. The timing of the filing precludes parties-in-interest
              Case 19-10289-LSS         Doc 2301      Filed 10/06/20     Page 2 of 7




from meaningfully considering and being heard on the new disclosure statement, plan, TDPs,

and proposed order. The timing of the filing also makes the briefing on file less useful and more

confusing to the Court given that it was all drafted to address the previously filed disclosure

statement and plan, not the new documents that were filed after hours last night.

       Bankruptcy Rule 3017(a) provides that after a disclosure statement is filed, the court shall

hold a hearing on at least 28 days’ notice. Debtors have not complied with Rule 3017(a), which

serves to give parties time to consider the disclosure statement and any amendments. This rule

serves a more significant purpose when the disclosure statement is as incomplete and misleading

as the one filed by Debtors. Parties should have at least the statutorily required 28 days to

review the disclosures, once they are complete, before the Court holds a hearing on any amended

disclosure statement.

       Debtors often submit modified plans and disclosure statements shortly before hearings to

consider disclosure statements, responding to objections that were filed. But that common

procedure does not justify going forward on October 8 with respect to documents that have been

as thoroughly rewritten as the hundreds of pages that Debtors dropped on the docket last night.

       The Debtors did not share a draft of the new disclosure statement or plan with our clients

before filing it. The Debtors and TCC have continued to exclude our clients from all discussions

of the terms of a plan and TDPs even though our clients are all directly affected.

       WHEREFORE, it is respectfully requested that the Court grant the relief requested.
           Case 19-10289-LSS   Doc 2301     Filed 10/06/20     Page 3 of 7




Dated: October 6, 2020

                                          By: /s/ Stamatios Stamoulis
                                              Stamatios Stamoulis (#4606)

                                          STAMOULIS & WEINBLATT LLC
                                          800 N. West Street, Third Floor
                                          Wilmington, Delaware 19801
                                          Telephone: +1 302 999 1540
                                          Facsimile: +1 302 762 1688

                                          and

                                          O’MELVENY & MYERS LLP
                                          Times Square Tower
                                          7 Times Square
                                          New York, New York 10036-6537
                                          Telephone: +1 212 326 2000
                                          Facsimile: +1 212 326 2061

                                          Tancred Schiavoni (pro hac vice)
                                          tschiavoni@omm.com
                                          Janine Panchok-Berry (pro hac vice)
                                          jpanchok-berry@omm.com
                                                Counsel for Columbia Casualty
                                                Company, Continental Casualty
                                                Company, the Continental Insurance
                                                Company, as successor to CNA Casualty
                                                of California and as successor in interest
                                                to certain insurance policies issued by
                                                Harbor Insurance Company, Lamorak
                                                Insurance Company (formerly known as
                                                OneBeacon America Insurance
                                                Company), as successor to Employers’
                                                Surplus Lines Insurance Company, and
                                                Stonewall Insurance Company (now
                                                known as Berkshire Hathaway Specialty
                                                Insurance Company) to the extent that
                                                they issued policies to Cyprus Mines
                                                Corporation prior to 1989

                                                Marc S. Casarino
                                                WHITE AND WILLIAMS LLP
                                                Courthouse Square
                                                600 N. King Street, Suite 800
                                                Wilmington, Delaware 19801
                                                Phone: (302) 654-0424
                                                E-mail:
                                                casarinom@whiteandwilliams.com
Case 19-10289-LSS   Doc 2301   Filed 10/06/20   Page 4 of 7




                                  Mark D. Plevin (admitted pro hac vice)
                                  CROWELL & MORING LLP
                                  Three Embarcadero Center, 26th Floor
                                  San Francisco, California 94111
                                  Phone: (415) 986-2800
                                  E-mail: mplevin@crowell.com

                                  Tacie H. Yoon (admitted pro hac vice)
                                  CROWELL & MORING LLP
                                  1001 Pennsylvania Ave., N.W.
                                  Washington, D.C. 20004
                                  Phone: (202) 624-2500
                                  Email: tyoon@crowell.com

                                  Attorneys for Century Indemnity
                                  Company, Federal Insurance Company,
                                  and Central National Insurance
                                  Company of Omaha


                                  Marc J. Phillips
                                  MONTGOMERY MCCRACKEN WALKER
                                    & RHOADS LLP
                                  1105 North Market Street
                                  Suite 1500
                                  Wilmington, Delaware 19801
                                  Phone: 302-504-7823
                                  mphillips@mmwr.com

                                  George R. Calhoun (admitted pro hac
                                  vice)
                                  IFRAH PLLC
                                  1717 Pennsylvania Avenue, N.W.
                                  Washington, D.C. 20006
                                  Phone: (202) 525-4147
                                  george@ifrahlaw.com
                                  Attorneys for TIG Insurance Company,
                                  as successor by merger to International
                                  Insurance Company, International
                                  Surplus Lines Insurance Company, Mt.
                                  McKinley Insurance Company (formerly
                                  known as Gibraltar Insurance
                                  Company), Fairmont Premier Insurance
                                  Company (formerly known as
                                  Transamerica Premier Insurance
                                  Company), Everest Reinsurance
                                  Company (formerly known as Prudential
                                  Reinsurance Company), and The North
                                  River Insurance Company
                                  John S. Spadaro
                                  JOHN SHEEHAN SPADARO LLC
Case 19-10289-LSS   Doc 2301   Filed 10/06/20    Page 5 of 7



                                  724 Yorklyn Rd, #375
                                  Hockessin, Delaware 19707
                                  Telephone: (302) 235-7745
                                  jspadaro@johnsheehanspadaro.com


                                  Leslie A. Davis
                                  TROUTMAN SANDERS LLP
                                  401 9th Street, N.W.
                                  Washington, DC 20004
                                  Telephone: (202) 274-2950
                                  Leslie.davis@troutman.com

                                  Attorneys for The American Insurance
                                  Company


                                  Rafael X. Zahralddin-Aravena (No.
                                  4166)
                                  Eric M. Sutty (No. 4007)
                                  ELLIOTT GREENLEAF, P.C.
                                  1105 North Market Street, Suite 1700
                                  Wilmington, Delaware 19801
                                  Telephone: (302) 384-9400
                                  Email: rxza@elliottgreenleaf.com
                                          ems@elliottgreenleaf.com

                                  Lawrence A. Tabb
                                  MUSICK, PEELER & GARRETT LLP
                                  624 S. Grand Avenue, Suite 2000
                                  Los Angeles, California 90017
                                  Telephone: (213) 629-7797
                                  Email: l.tabb@musickpeeler.com

                                  Chad A. Westfall
                                  MUSICK, PEELER & GARRETT LLP
                                  1 Post Street, Suite 600
                                  San Francisco, California 94104
                                  Telephone: (415) 281-2030
                                  Email: c.westfall@musickpeeler.com

                                  Attorneys for Providence Washington
                                  Mutual Insurance Company, as
                                  successor in interest to Seaton Insurance
                                  Company, successor in interest to
                                  Unigard Mutual Insurance Company

                                  DILWORTH PAXSON LLP

                                  Martin J. Weis (No. 4333)
                                  One Customs House, Suite 500
                                  704 King Street
                                  P.O. Box 1031
                                  Wilmington, DE 19899-1031
Case 19-10289-LSS   Doc 2301   Filed 10/06/20    Page 6 of 7



                                  Tel.: (302) 571-9800
                                  Fax: (302) 655-1480
                                  Email: mweis@dilworthlaw.com

                                  Attorneys for Employers Mutual
                                  Casualty Company

                                  Rafael X. Zahralddin-Aravena (No.
                                  4166)
                                  Eric M. Sutty (No. 4007)
                                  ELLIOTT GREENLEAF, P.C.
                                  1105 North Market Street, Suite 1700
                                  Wilmington, Delaware 19801
                                  Telephone: (302) 384-9400
                                  Email: rxza@elliottgreenleaf.com
                                  ems@elliottgreenleaf.com
                                  Lawrence A. Tabb
                                  MUSICK, PEELER & GARRETT LLP
                                  624 S. Grand Avenue, Suite 2000
                                  Los Angeles, California 90017
                                  Telephone: (213) 629-7797
                                  Email: l.tabb@musickpeeler.com

                                  Chad A. Westfall
                                  MUSICK, PEELER & GARRETT LLP
                                  1 Post Street, Suite 600
                                  San Francisco, California 94104
                                  Telephone: (415) 281-2030
                                  Email: c.westfall@musickpeeler.com

                                  Attorneys for Providence Washington
                                  Mutual Insurance Company, as
                                  successor in interest to Seaton Insurance
                                  Company, successor in interest to
                                  Unigard Mutual Insurance Company

                                  /s/ Patrick A. Jackson
                                  FAEGRE DRINKER BIDDLE &
                                  REATH LLP
                                  Patrick A. Jackson (Del. Bar. No. 4976)
                                  222 Delaware Ave., Suite 1410
                                  Wilmington, Delaware 19801
                                  Telephone: (302) 467-4210 Email:
                                  patrick.jackson@faegredrinker.com

                                  -and-

                                  WEIL, GOTSHAL & MANGES LLP
                                  Diane P. Sullivan (admitted pro hac
                                  vice)
                                  Gary T. Holtzer
                                  Ronit J. Berkovich (admitted pro hac
                                  vice)
              Case 19-10289-LSS   Doc 2301   Filed 10/06/20   Page 7 of 7



                                                Theodore E. Tsekerides (admitted pro
                                                hac vice)
                                                767 Fifth Avenue
                                                New York, New York 10153
                                                Telephone: (212) 310-8000
                                                Facsimile: (212) 310-8007

                                                Attorneys for Johnson & Johnson and
                                                Johnson & Johnson Consumer Inc.




OMM_US:79091138.1
